



Exhibit 10.2


KIMBALL INTERNATIONAL, INC.


RESTRICTED STOCK UNIT AWARD AGREEMENT
FISCAL YEAR 2019


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Award Agreement”), dated the
          day of                    , 2018 (“Award Date”), is granted by KIMBALL
INTERNATIONAL, INC., an Indiana corporation (“Company”) to
                               (“Employee”) pursuant to the terms of the
Company’s 2017 Stock Incentive Plan or any successor plan (“Plan”).


WHEREAS, the Board of Directors and the Compensation and Governance Committee of
the Company (“Committee”) believe it to be in the best interests of the Company
and its shareowners for its officers and other key employees to obtain or
increase their stock ownership interest in the Company in order that they will
have a greater incentive to work for and manage the Company's affairs in such a
way that its shares may become more valuable, thereby aligning the personal
interests of officers and key employees with those of the Company's shareowners;
and


WHEREAS, the Employee is employed by the Company or one of its subsidiaries as
an officer or key employee;


NOW THEREFORE, in consideration of these premises and of services to be
performed by the Employee, the Company hereby grants this Restricted Stock Unit
Award to the Employee on the terms and conditions hereinafter expressed and
subject to the terms of the Plan.


1.
GRANT OF RESTRICTED STOCK UNITS



The Company hereby grants to the Employee the right to receive a total of
             (        ) Shares of Stock of the Company subject to the terms and
conditions set forth in this Award Agreement and the Plan (“Award”).


2.
VESTING



A.
The Award shall vest in full on                      , 20      (“Vesting Date”),
if the Employee remains in Continuous Service as an executive officer through
the Vesting Date.

B.
If the Employee ceases Continuous Service before the Vesting Date for any reason
other than Disability, death or CEO Retirement (as defined below), the Employee
will forfeit all rights with respect to any unvested portion of this Award.

C.
Disability, Death or CEO Retirement. As permitted by Section 6(d)(ii) of the
Plan, the following (and not the provisions of Section 6(d)(ii)(A) of the Plan)
shall govern if the Employee ceases Continuous Service prior to the Vesting Date
by reason of Disability, death or CEO Retirement:

(i)
If the Employee ceases Continuous Service before the Vesting Date by reason of
Disability, death or CEO Retirement, a prorated portion of this Award will vest
on the date such Continuous Service ceases, calculated by multiplying the total
number of Shares of Stock set forth in Section 1 by a fraction determined by:

•Numerator = number of months between the Award Date and the Vesting Date that
the Employee maintained Continuous Service as an executive officer prior to such
Disability, death or CEO Retirement, including the month in which the Continuous
Service ceases, which shall be considered a full month.
•Denominator = total number of months between the Award Date and the Vesting
Date.


(ii)
For purposes of this Award Agreement, “CEO Retirement” shall mean any
termination of the Employee’s Continuous Service, other than for Cause,
occurring at or after the Employee has attained the minimum retirement age under
the governmental retirement system for the applicable country (age 62 in the
United States), or at or after the Employee has reached the age of 55 and has a
combination of age plus years of Continuous Service as an executive officer of
the Company equal to or greater than 65.






--------------------------------------------------------------------------------







(iii)
To be considered a CEO Retirement under this Award Agreement, the Employee must
comply with the process for approval of CEO Retirement established by the
Company and must have incurred a Separation of Service, as defined in
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
“Separation from Service” shall mean a “separation from service” within the
meaning of Code Section 409A(a)(2)(A)(i) and Treasury regulation section
1.409A-1(h) and shall mean with respect to an Employee, the complete termination
of the employment relationship between the Employee and the Company and/or all
affiliated employers within the meaning of Code Section 414(b) or (c), for any
reason other than death.



D.
Notwithstanding anything to the contrary set forth in the Plan or this Award
Agreement, the Employee shall forfeit any unvested Restricted Stock Units
awarded hereunder in the event that:



(i)
The Employee is discharged by the Company from her employment with the Company
for Cause. For purposes herein, “Cause” shall mean, with respect to termination
of the Employee’s employment with the Company, one or more of the following
occurrences: (1) Employee’s willful and continued failure to perform
substantially the duties or responsibilities of Employee’s position (other than
by reason of Disability) or the willful and continued failure to follow lawful
instructions of a senior executive or the Board of Directors, if such failure
continues for a period of five days after the Company delivers to Employee a
written notice identifying such failure; (2) Employee’s conviction of a felony
or of another crime that reflects in a materially adverse manner on the Company
or its markets or business operations; (3) Employee’s engaging in fraudulent or
dishonest conduct, gross misconduct that is injurious to the Company, or any
misconduct that involves moral turpitude; or (4) Employee’s failure to uphold a
fiduciary duty to the Company or its shareholders; or

(ii)
The Employee breaches any of her employee and ancillary agreements, including
without limitation, any confidentiality or non-solicitation obligation
documented by agreement (collectively, “Employee Agreement”). In addition, for
purposes herein, an Employee shall be deemed to have breached an Employee
Agreement if the Employee seeks judicial intervention to limit or nullify the
terms of such Employee Agreement.

E.
In the event that Restricted Stock Units vest and Shares are issued to the
Employee under this Award Agreement and within twelve (12) months after the
issuance of such Shares to the Employee, (a) the Company identifies facts that
result in, or, in the event of issuance of such Shares as a result of CEO
Retirement or Disability, would have resulted in, a termination for Cause, or
(b) the Employee breaches an Employee Agreement, then, in addition to the
forfeiture under Section 2.D. of this Award Agreement, the Employee agrees to
repay the value of such Shares received under this Award Agreement within thirty
(30) days of the date of written demand by the Company (“Clawback Amount”).

F.
Awards and any compensation or benefits associated therewith shall also be
subject to repayment or forfeiture as may be required to comply with (i) any
applicable listing standards of a national securities exchange adopted in
accordance with Section 10D of the Exchange Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations of
the U.S. Securities and Exchange Commission adopted thereunder; (ii) similar
rules under the laws of any other jurisdiction; and (iii) any policies adopted
by the Company to implement such requirements, all to the extent determined by
the Company in its discretion to be applicable to a Participant. This Award
Agreement may be unilaterally amended by the Committee to comply with any such
compensation recovery policy.



3.
PHANTOM DIVIDENDS



For any dividends declared and paid by the Company on its outstanding Stock, the
same amount of dividends shall be credited to the Award (“Phantom Dividends”),
which Phantom Dividends shall be subject to the same restrictions and risk of
forfeiture as the Award as set forth in Section 2 above. The amount of such
Phantom Dividends shall be accumulated (“Accumulated Phantom Dividends”) during
the period commencing on the date of the Award and





--------------------------------------------------------------------------------





ending on the Vesting Date. Upon the delivery of Shares in accordance with
Section 4 below, such amount of Accumulated Phantom Dividends shall be granted
to the Employee in shares of Stock. The number of such shares to be granted
shall be determined by dividing the Accumulated Phantom Dividends by the Fair
Market Value of a Share of Stock on the Vesting Date, rounded down to the
nearest whole share.


4.
DELIVERY OF SHARES



The Shares issued to the Employee upon vesting will be delivered, without
restriction, to the Employee as soon as practical after the Vesting Date, but no
later than sixty (60) days after the Vesting Date, except as provided under
Section 11 below. The Award will be payable in Stock.


5.
CHANGES IN CAPITALIZATION; CHANGE IN CONTROL



A.
If the Company shall at any time change the number of shares of its Stock
without new consideration to the Company (such as by stock dividend or stock
split), the total number of Shares subject to the Award Agreement hereunder
shall be changed in proportion to the change in issued shares. If, during the
term of this Award Agreement, the Stock of the Company shall be changed into
another kind of securities of the Company or into cash, securities or evidences
of indebtedness of another corporation, other property or any combination
thereof, whether as a result of reorganization, sale, merger, consolidation, or
other similar transaction, the Company shall cause adequate provision to be made
whereby the Employee shall thereafter be entitled to receive, under this Award
Agreement, the cash, securities, evidences of indebtedness, other property or
any combination thereof, the Employee would have been entitled to receive for
Stock acquired through this Award Agreement immediately prior to the effective
date of such transaction. If appropriate, the number of Shares of this Award
Agreement following such reorganization, sale, merger, consolidation or other
similar transaction may be adjusted, in each case in such equitable manner as
the Committee may select.



B.
In the event of a Change in Control that involves a Corporate Transaction,
Section 12(b) of the Plan will govern this Award. In the event of a Change in
Control that does not involve a Corporate Transaction, Section 12(c) of the Plan
will govern this Award.



6.
TRANSFER



Neither this Award nor any right or interest of the Employee in any Award under
the Plan may be assigned, encumbered, transferred or exchanged, voluntarily or
involuntarily, otherwise than by will or the laws of descent and distribution.


7.
VOTING RIGHTS



The Employee will not have any voting rights with respect to the Restricted
Stock Units subject to this Award Agreement. The Employee will obtain voting
rights only after any vested Shares are transferred to the Employee.


8.
TAXES AND WITHHOLDING



Issuance of the Award under this Award Agreement, under current applicable laws,
will result in various federal and/or state taxes becoming due, including, but
not limited to, income and social security. The Employee is responsible for the
timely payment of these taxes, and provision will be made by the Company to
satisfy these obligations by withholding of Shares having a Fair Market Value on
the date the taxes are required to be withheld approximately equal to the amount
of federal, state and local taxes required to be withheld (but not to exceed the
maximum individual statutory tax rate in each applicable jurisdiction). The
value of the Shares withheld will be determined by using the appropriate method
under applicable tax regulations.


9.
ADMINISTRATION



This Award Agreement and the Employee’s rights under it are subject to all terms
and conditions of the Plan, as the same may be amended from time to time, as
well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The parties acknowledge that the Committee or its
designee is authorized to administer,





--------------------------------------------------------------------------------





construe and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, in its sole discretion, all
of which shall be binding on the Employee.


10.
AMENDMENTS



In the event any new modifications or changes are made to existing laws or
applicable stock exchange rules that render any or all of this Award Agreement
illegal or unenforceable, this Award Agreement may be amended to the extent
necessary in order to carry out the intention of the Award to the Employee. The
Committee may amend this Award Agreement in other respects, without the
Employee’s consent, if the amendment will not materially impair the Employee’s
rights under this Award Agreement as in effect immediately before the amendment.
11.
CODE SECTION 409A

A.
The parties intend that the payments and benefits under the Plan and this Award
Agreement comply with Code Section 409A, to the extent applicable, and
accordingly, to the maximum extent permitted, the Plan and this Award Agreement
shall be interpreted and administered to be in compliance therewith. Any
payments described in this Award Agreement or the Plan that are due within the
“short-term deferral period” as defined in Code Section 409A shall not be
treated as deferred compensation unless applicable law requires otherwise.

B.
Notwithstanding any provisions in the Plan to the contrary, to the extent that
the Company has any stock which is publicly traded on an established securities
market or otherwise, if the Employee is a Specified Employee and a Separation
from Service occurs, any payment of deferred compensation, within the meaning of
Code Section 409A, otherwise payable under this Award Agreement because of
employment termination will be suspended until, and will be paid to the Employee
on, the first day of the seventh month following the month in which Separation
from Service occurs. Payments delayed by the preceding sentence shall be
accumulated and paid on the earliest administratively feasible date permitted by
such sentence. “Specified Employee” shall mean an individual who, at the time of
her Separation from Service, is a “specified employee” within the meaning of
Code Section 409A(a)(2)(B)(i) and Treasury regulation section 1.409A-1(i). For
purposes of the preceding sentence, the “specified employee identification date”
shall be December 31 (of the prior Plan year) and the “specified employee
effective date” shall be the following April 1.



12.
PLAN CONTROLLING



The Award is subject to all of the terms and conditions of the Plan except to
the extent that those terms and conditions are supplemented or modified by this
Award Agreement, as authorized by the Plan. Capitalized terms used in this Award
Agreement and not otherwise defined herein shall have the meanings assigned to
them in the Plan. All determinations and interpretations of the Committee shall
be binding and conclusive upon the Employee and her legal representatives.


13.
QUALIFICATION OF RIGHTS



Neither this Award Agreement nor the existence of the Award shall be construed
as giving the Employee any right (a) to be retained as an employee of the
Company; or (b) as a shareholder with respect to the Shares of Stock underlying
the Award until the certificates for the Stock have been issued and delivered to
the Employee or a book entry has been recorded in the name of the Employee with
the Company’s transfer agent.


14.
GOVERNING LAW



This Award Agreement shall be governed by and construed in accordance with the
laws of the State of Indiana, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Award Agreement to the substantive law of another jurisdiction. Any action or
proceeding seeking to enforce the terms of this Award Agreement or based on any
right arising out of this Award Agreement must be brought in the appropriate
court located in Dubois County, Indiana, or if jurisdiction will so permit, in
the Federal District Court for the Southern District of Indiana located in
Evansville, Indiana. The parties hereto consent to the jurisdiction and venue of
said courts.







--------------------------------------------------------------------------------





15.
REPRESENTATIONS AND WARRANTIES



A.
The Employee represents and warrants that she has received and reviewed a Plan
Memorandum, which summarizes the provisions of the Plan.



B.
The Company makes no representations or warranties as to the tax consequences of
and benefits vested or payable under this Award, and in no event shall Company
be responsible or liable for any taxes, penalties or interest assessed against
the Employee for any benefit or payment provided under this Award.



C.
The Employee represents and warrants her understanding that the grant of the
Restricted Stock Units by the Company is voluntary and does not create in the
Employee any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units in any circumstance.
All decisions with respect to any future awards will be made in the sole
discretion of the Company.



16.
SUCCESSORS AND ASSIGNS



This Award Agreement shall be binding upon and inure to the benefit of the
successors, assigns and heirs of the respective parties.


17.
WAIVER



The failure of a party to insist upon strict adherence to any term of this Award
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Award Agreement.


18.
TITLES



Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Award Agreement.


19.
COUNTERPARTS/ COPIES



This Award Agreement may be signed in one or more counterparts, each of which
will be deemed to be an original and all of which when taken together will
constitute the same agreement. Any copy of this Award Agreement made by reliable
means (for example, photocopy, scanned copy or facsimile), is considered an
original.


IN WITNESS WHEREOF, the Company has caused the execution hereof by its duly
authorized officer and Employee has agreed to the terms and conditions of this
Award Agreement, all as of the day and date first above written.


Kimball International, Inc.


By:
                                                                         
 
[Name]
 
[Title]
 
Kimball International, Inc.



The undersigned employee has read, acknowledged and accepts the terms of the
Award, the Award Agreement, and the Plan.


                                                                    
 
                              
Employee Signature
 
Date




